Case 18-12489 Doc 28 Filed 11/16/18 Entered 11/16/18 15:38:11 Main Document Page 1 of 1




                           United State Bankruptcy Court
                            Eastern District of Louisiana


   IN THE MATTER OF                            BANKRUPTCY NUMBER

   MICHELLE ANGELIQUE TIMBERLAKE 18-12489


   DEBTOR(S)
                                              SECTION “ A ”
                                              CHAPTER 13


                                       ORDER

           Considering the Confirmation Hearing on the Debtor’s Chapter 13

   Plan was scheduled for November 27, 2018.

           IT IS ORDERED that the Confirmation Hearing on the Debtor’s

   Chapter 13 Plan is MOOT and the hearing cancelled as the Debtor(s) has

   not attended the §341 Meeting of Creditors as required under 11 U.S.C.

   §341.


           New Orleans, Louisiana, November 16, 2018.


                                              Hon. Elizabeth W. Magner
                                              U.S. Bankruptcy Judge
